DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala (U.S. Pub. No. 2010/0249663) (previously disclosed) in view of Moon et al. (U.S. Pub. No. 2014/0266775), Yamashita, Noboru et al. “Preparation and characterization of gelatin sponge millispheres injectable through microcatheters”, Medical Devices: Evidence and Research, 2009:2 19–25 (hereinafter Yamashita) (previously disclosed), Bobo et al. (U.S. Pat. No. 6673022) (previously disclosed), and Hopkinson et al. (U.S. Pub. No. 2016/0089254) (previously disclosed).
Regarding claim 1, Nishtala discloses:
A pressure-sensing catheter for detecting pressure changes within a cavity of a patient (Paragraph 0024 discloses a catheter device for measuring intra-abdominal pressure in real time), comprising: an elongate member (catheter body) comprising a proximal end, a distal end and a central lumen (primary lumen) extending from the proximal end to the distal end (see figures 2, 4 and paragraph 0042); a first monitor lumen (bypass lumen 214/406) positioned within the elongate member between the central lumen and a wall of the elongate member, the first monitor lumen extending from the proximal end to the distal end (see figure 2, 4 and paragraph 0042); a first pressure-compliant member (retention balloon 217/412) defining an interior chamber, the first pressure-compliant member being hollow and in fluid communication with the first monitor lumen (see figures 2 and 4), the first pressure-compliant member being see figures 2 and 4), the first pressure-compliant member comprises a balloon (paragraph 0008 discloses wherein the device contains a retention balloon) wherein the first monitor lumen and the interior chamber of the first pressure-compliant member define a fluid column (see figures 2 and 4); a connector apparatus (subsystem 300) disposed about the proximal end and in fluid communication with the first monitor lumen (paragraph 0026 and figure 2 disclose wherein the subsystem 300 located proximally to the catheter subsystem 400 is coupled to the catheter sub-system 400 via the lumen 216/314 which is in fluid communication with the bypass lumen 214 ), the connector apparatus comprising a first complementary connector (connection about lumen 216/314) and a second complementary connector (valve 202/port#1), the first complementary connector and the second complementary connector being connectable to each other in a complementary fashion (Figure 2 shows wherein first and second connector are joined within subsystem 300), at least one of the first complementary connector and the second complementary connector being fluidly coupled to the fluid column (Figure 2 shows wherein the lumen 216 (first complementary connector) is coupled to the bypass lumen 214 which forms the fluid column), one of the first complementary connector and the second complementary connector comprising a pressurizing device (Figure 2 shows wherein the valve 202 (second complementary connector) comprises the syringe 204 (pressurizing device)) and the other of the first complementary connector and the second complementary connector comprising a bore (Figure 2 shows wherein the connection about lumen 216 is in direct connection with compensation chamber 208 (bore)), the pressurizing device being configured to displace a volume of fluid located within the bore into the fluid column (paragraph 0041 discloses wherein the downward movement of the plunger forces fluid into the compensation chamber that which is in fluid communication with the lumen).
Yet Nishtala does not disclose:
the second complementary connector comprising a pressurizing device having an O-ring and wherein the other of the first complementary connector and the second complementary connector comprising a bore and a flute that is defined at an inner wall of the other of the first complementary connector and the second complementary connector, wherein, when the pressurizing device being is inserted into the bore and after the O-ring passes the flute.
However, in the same field of pressure cavity devices, Moon discloses:
the second complementary connector comprising a pressurizing device having an O-ring and wherein the other of the first complementary connector and the second complementary connector comprising a bore and a flute that is defined at an inner wall of the other of the first complementary connector and the second complementary connector, wherein, when the pressurizing device being is inserted into the bore and after the O-ring passes the flute (figures 5, 6, and paragraphs 0039-0041 disclose wherein the connection system of the intrauterine pressure catheter (IUPC) is composed of a female input connector 98 (first complementary connector) and a male output connector 72 (second complementary connector) and wherein the male output connector 72 comprises an O-ring 80 and further discloses wherein as the connection between the male connector 72 and the female connector 98 is formed as the two pieces are inserted together the O-ring 80 registers against a wall of the female connector, past the flutes 230 (see figure 6), surrounding the internal bore 214 and excess air is released from the bore 214 through the flutes 230, so that the pre-charge volume of air is precisely defined).

Yet the combination does not disclose
the monitor lumen having a volume of 25 microliters to 40 microliters
However, in the same field of balloon catheter systems, Yamashita discloses:
a lumen having a volume of 25 microliters to 40 microliters (Table 1 shows a chart for catheter sizes and wherein the FastTracker-18MX catheter has an inner diameter of .53mm and a length of 150mm, which equates to an internal volume of 33 microliters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nishtala to incorporate a monitor lumen having a volume of 25 to 40 microliters, as taught by Yamashita, in order to create a micro sized catheter system for use in small spaces. 
Yet the combination does not disclose:
wherein a ratio of a volume of displaced fluid to the volume of the fluid column is at least about 1:2 and less than about 1:1.
However, in the same field of catheter systems, Bobo discloses:
Table 1 shows wherein the ratio of injected volume (displaced fluid) to volume of the total air in system (fluid column) is 20 to 33 which is between 1:2 and 1:1).   
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination a to incorporate wherein a ratio of a volume of displaced fluid to the volume of the fluid column is at least about 1:2 and less than about 1:1, as taught by Bobo, as a simple substitution for the undisclosed fluid displacement to fluid column ratio of Nishtala, for obtaining the predictable result of transporting fluid to the balloon portion of the catheter for inflation.
Yet, the combination does not disclose:
wherein a ratio of the diameter of the elongate member and the diameter of the balloon ranges from 1:2 to 1:5.
However, in the same field of balloon catheter devices, Hopkinson discloses: 
wherein a ratio of the diameter of the elongate member and the diameter of the balloon ranges from 1:2 to 1:5 (paragraph 0035 discloses wherein the ratio of the diameter of the balloon to the diameter of the channel can be 1:2.5, 1.4, or 1.5).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a ratio of the diameter of the elongate member and the diameter of the balloon ranges from 1:2 to 1:5, as taught by Hopkinson, in order to ensure that the balloon is a proper shape for holding the catheter in place so as to not allow the device to become dislodged without also causing damage to the patient.

wherein the ratio of the volume of displaced fluid to the volume of the fluid column ranges from about 1:2 to about 3:4.
However, in the same field of catheter systems, Bobo discloses:
wherein the ratio of the volume of displaced fluid to the volume of the fluid column ranges from about 1:2 to about 3:4 (Table 1 shows wherein the ratio of injected volume (displaced fluid) to volume of the total air in system (fluid column) is 20 to 33 which is between 1:2 and 3:4).   
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nishtala to incorporate wherein the ratio of the volume of displaced fluid to the volume of the fluid column ranges from about 1:2 to about 3:4, as taught by Bobo, as a simple substitution for the undisclosed fluid displacement to fluid column ratio of Nishtala, for obtaining the predictable result of transporting fluid to the balloon portion of the catheter for inflation. 
Regarding claim 3, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the pressure sensing catheter of claim 1, yet Nishtala does not disclose:
wherein the ratio of the volume of displaced fluid to the volume of the fluid column is 1:2.
However, in the same field of catheter systems, Bobo discloses:
wherein the ratio of the volume of displaced fluid to the volume of the fluid column is about 1:2 (Table 1 shows wherein the ratio of injected volume (displaced fluid) to volume of the total air in system (fluid column) is 20 to 33 which is about a 1:2 ratio). The ratio of the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). MPEP 2144.04).   
Therefore, the feature of “wherein the ratio of the volume of displaced fluid to the volume of the fluid column is 1:2” would have been obvious through routine optimization while using the teaching of Bobo as a starting point. 
Regarding claim 4, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the pressure sensing catheter of claim 1. Nishtala further discloses:
wherein the fluid is air (paragraph 0044 discloses wherein the fluid used to fill up the balloon can be air).

wherein the first complementary connector is fixedly attached to the proximal end and comprises an internal lumen in fluid communication with the first monitor lumen (Figure 2 shows wherein the lumen 216 (first complementary connector) is fixedly attached at the proximal end about point 222 and is in fluid communication with the bypass lumen 214).
Regarding claim 7, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the pressure sensing catheter of claim 6. Nishtala further discloses:
wherein the second complementary connector is removably attached to the first complementary connector  (Figure 2 shows wherein first and second connector are joined within subsystem 300 and claim 1 discloses wherein the compensation chamber connected to the lumen is removably attached to a port of the catheter system) and wherein the second complementary connector comprises a pressure detection device that is configured to transmit a signal to a processor, the signal corresponding to a change in pressure in the first pressure-compliant member (paragraph 0043 discloses wherein pressure changes in the system are detected by transducer 510 and wherein the pressure changes are transmitted to a monitor for either storing or displaying the data).
Regarding claim 9, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the pressure sensing catheter of claim 6. Nishtala further discloses:
further comprising a second monitor lumen positioned within the elongate member between the central lumen and the wall of the elongate member, the second monitor lumen extending from the proximal end to the distal end, and being circumferentially spaced apart from Figure 4 shows wherein there is a second bypass lumen on the other side of the primary lumen from the first bypass lumen).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson, as applied to claim 1, and further in view of Rohl et al. (U.S. Pub. No. 2016/0213228) (previously disclosed).
Regarding claim 5, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the pressure sensing catheter of claim 1. Yet Nishtala does not disclose:
 wherein a ratio of a diameter of the balloon to a longitudinal length of the balloon is in the range of about 0.75:1 to about 1.5: 1.
However, in the same field of balloon catheter devices, Rohl discloses: 
wherein a ratio of a diameter of the balloon to a longitudinal length of the balloon is in the range of about 0.75:1 to about 1.5: 1 (Paragraph 0060 discloses wherein the ratio of the longitudinal balloon length versus diameter is approximately 1:1).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Nishtala to incorporate wherein a ratio of a diameter of the balloon to a longitudinal length of the balloon is in the range of about 0.75:1 to about 1.5: 1, as taught by Rohl, in order to ensure that the balloon is a proper shape for holding the catheter in place so as to not allow the device to become dislodged without also causing damage to the patient.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson, as applied to claim 1, and further in view of Woodruff et al. (U.S. Pub. No. 2009/0306539) (previously disclosed).

further comprising a second pressure-compliant member in fluid communication with the second monitor lumen, the second pressure-compliant member disposed about an exterior of the pressure-sensing catheter and distal from the first pressure-compliant member. 
However, in the same field of pressure sensing catheters, Woodruff discloses:
further comprising a second pressure-compliant member in fluid communication with the second monitor lumen, the second pressure-compliant member disposed about an exterior of the pressure-sensing catheter and distal from the first pressure-compliant member (Figure 11 shows wherein there are multiple balloons 1140 and 1142 and wherein one is located distally from the other and paragraph 0048 discloses wherein each balloon is supplied by a separate lumen).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a second pressure-compliant member in fluid communication with the second monitor lumen, the second pressure-compliant member disposed about an exterior of the pressure-sensing catheter and distal from the first pressure-compliant member, so as to allow the device to be secured or in contact with multiple parts of the body cavity so as to enable the device to be more securely positioned and to also enable the device to measure multiple pressure changes at various points of contact.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson, as applied to claim 1, and further in view of Bertolero et al. (U.S. Pat. No. 6837864)(previously cited).

wherein the first monitor lumen has a length of 20 cm to 90 cm.
However, in the same field of catheter devices, Bertolero discloses:
wherein the first monitor lumen has a length of 20 cm to 90 cm (Column 7, lines 6-12 disclose wherein the lumen extends substantially the length of the catheter and Column 10, lines 46-67 disclose wherein the obturator can fit the entire length of the catheter and is generally 40cm to 120cm. See MPEP 2131.03 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first monitor lumen has a length of 20 cm to 90 cm, as taught by Bertolero, as a simple substitution for the undisclosed lumen length of Nishtala, so as to produce the predictable result of supplying the catheter shaft. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson, as applied to claim 1, and further in view of Levine et al. (U.S. Pub. No. 2013/0197564).
Regarding claim 24, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses the catheter of claim 1, yet the combination does not disclose:
wherein the monitor lumen is formed from the wall of the elongate member.
However, in the same field of catheter devices, Levine discloses:
wherein the monitor lumen is formed from the wall of the elongate member (at least figures 2A-2C, 3A, 3C, 3E, 3F, and 3H disclose wherein the inflation lumen 42/122 is formed from the wall of the catheter tube/wall 40/120 (elongate member)).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the monitor lumen is formed from the wall of the elongate member, as taught by Levine, as a simple substitution for the undisclosed lumen monitor form of Nishtala, to achieve the predictable result of allowing for fluid transport to an inflatable balloon component.

wherein the central lumen is configured for the passage of fluid therethrough (paragraph 0042 discloses wherein the primary lumen (central lumen) is configured to remove urine from the bladder (passage of fluid)). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nishtala in view of Moon, Yamashita, Bobo, Hopkinson, and Levine, as applied to claim 25, and further in view of Hirszowicz et al. (U.S. Pub. No. 2009/0171278) (applicant disclosed).
Regarding claim 26, Nishtala in view of Yamashita, Bobo, Hopkinson, and Levine discloses the catheter of claim 25, yet the combination does not disclose:
wherein the central lumen has a hydraulic diameter ranging from about 0.75 mm to 1.75 mm.
However, in the same field of catheter devices, Hirszowicz discloses:
wherein the central lumen has a hydraulic diameter ranging from about 0.75 mm to 1.75 mm (Paragraph 0116 discloses wherein the inner shaft 17 (central lumen; see at least figures 1, 5A, and 5B which show wherein the inner shaft is a central cylindrical tube or lumen of the device) preferably has a diameter (hydraulic diameter of a cylindrical tube) of about .8mm). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the central lumen has a hydraulic diameter ranging from about 0.75 mm to 1.75 mm, as a simple substitution for the undisclosed hydraulic diameter of the primary lumen of Nishtala, to achieve the predictable result of transporting fluid. 
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claim 27, the closest prior art of record, Nishtala in view of Moon, Yamashita, Bobo, and Hopkinson discloses a wherein the volume of fluid located within the bore and displaced into the fluid column is defined at the bore and a charging section (See Moon paragraph 0041 and figure 6 which disclose wherein the volume of air is contained within the internal space 226 (charging section) and the bore 214, and wherein the pre-charge volume of air is precisely defined), however the prior art fails to disclose wherein the O-ring of the pressurizing device encounters the bore and charging section after passing the flute, in combination with the other claim limitations.
Response to Amendment
Applicant amended claim 1 in the response filed 03/23/2021.
Response to Arguments
Applicant's arguments filed with respect to claims 1-7, 9-10, and 23-26 have been considered but they are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 03/23/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791